DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, and 7-19 remain pending in this application. Claims 1, 9, and 15 have been amended. Claims 5-6 have been cancelled. 
Claim Objections
Claim 9 is objected to because the claim states, on lines 17-18 “and outputting, and outputting”.  Applicant should remove the repeated “and outputting”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorti et al (US 20200320807 A1) in view of Morici et al (US 20160103173 A1) and Takahashi et al (US 20190291748 A1)  (Hereinafter referred to as Gorti, Morici, and Takahashi respectively).

Regarding Claim 1, Gorti discloses an automatic driving processing system comprising: 
at least one processor (See at least Gorti Paragraph 0002); and 
a storage apparatus storing modules and instructions (See at least Gorti Paragraph 0030, the operating system and program code are interpreted as the modules and instructions respectively), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations of the stored modules (See at least Gorti Paragraph 0050, the processor carries out the operations by using the programs stored in the memory), the stored modules comprising: 
an automatic driving processing module, configured for receiving an input data stream and processing the input data stream based on a deep learning model so as to generate a processing result (See at least Gorti Paragraph 0071, the sensors collect data which is processed by the autonomous driving controller, which is interpreted as the automatic driving processing module, using convolutional neural networks, which are interpreted as deep learning models); 
a fault detection module, configured for generating a control signal and a fault detection stimulating data stream within a first cycle (See at least Gorti Paragraphs 0052-0054, the fault prediction unit, which is interpreted as the fault detection module, can predict a fault which is interpreted as a fault detection stimulating data stream; See at least Gorti Paragraph 0047, the fault prediction unit executing a stress test is interpreted as a control signal; The stress test is done periodically to predict a fault, the period is being interpreted as a cycle), and receiving the processing result from the automatic driving processing module (See at least Gorti Paragraph 0074, the fault prediction unit uses the performance data generated by the autonomous driving controller) and a processing result of the fault detection stimulating data stream from the automatic driving processing module (See at least Gorti Paragraphs 0071 and 0073-0074, the autonomous driving controller processes the sensor information using the CNN engines and generates and transmits the performance data for the fault prediction unit to use); and… 
wherein the fault detection module is further configured for comparing a processing result of the fault detection stimulating data stream received from the automatic driving processing module with a predetermined result corresponding to the fault  detection stimulating data stream (See at least Gorti Paragraphs 0052-0054, the fault prediction unit compares the nominal data with the current data to determine a fault; the nominal data is interpreted as the predetermined result; See at least Gorti Paragraphs 0071 and 0073-0074, the autonomous driving controller processes the sensor information using the CNN engines and generates the performance data for the fault prediction unit to use), and determining whether a fault occurs in the automatic driving processing module in response to the comparison (See at least Gorti Paragraph 0054, the fault prediction unit predicts a fault based on the comparison; See at least Gorti Paragraph 0041 and 0074, the autonomous driving controller is one of the components that are checked for faults).
	Gorti fails to disclose a multi-way selection module, configured for receiving an automatic driving data stream within a second cycle as well as the control signal and the fault detection stimulating data stream from the fault detection module, outputting the automatic driving data stream based on the control signal within a cycle corresponding to the first cycle, and outputting the fault detection stimulating data stream to the automatic driving processing module within a cycle corresponding to the second cycle, as the input data stream of the automatic driving processing module, the second cycle being shorter than the first cycle. 
	However, Morici teaches a multi-way selection module, configured for receiving a…driving data stream…as well as the control signal and the fault detection stimulating data stream from the fault detection module (See at least Morici Paragraphs 0051-0053 and Figure 3A, the multiplexer, which is interpreted as the multi-way selection module, receives the driving data stream from the sensors; See at least Morici Paragraphs 0053, 0056-0057, and 0061-0063 and Figure 3A, the multiplexer receiving a test signal and test data is interpreted as a control signal and fault detection stimulating data steam , and outputting the …driving data stream based on the control signal within a cycle corresponding to the first cycle, and outputting the fault detection stimulating data stream…within a cycle corresponding to the second cycle, , as the input data stream…(See at least Morici Paragraph 0035, the test is repeated at time intervals, and each time interval for executing the test is interpreted as a second cycle, any time period where the test is not performed is interpreted as a first cycle; See at least Morici Paragraph 0053, the multiplexer outputs the sensor data, which is the driving data stream, or the test data if the test circuit is executing a test; the outputting of the test data would only be done during the second cycle, which is when the test is executed, otherwise the multiplexer outputs the sensor data, which corresponds to the first cycle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gorti with Morici to have a multi-way selection module that outputs the automatic driving data stream during one cycle and the fault detection stream during a second cycle. Different situations will call for different outputs. A multi-way selection module would want to output the driving data stream when determining the values of the vehicle components such as a steering angle (See at least Morici Paragraph 0053). The multi-way selection module would want to output the fault detection stream when determining whether or not there is a fault (See at least Morici Paragraph 0053). By having a module that can selectively output different streams during different cycles, the system will operate more effectively by outputting the appropriate stream at any given time. 
Modified Gorti fails to disclose receiving an automatic driving data stream within a second cycle,…the second cycle being shorter than the first cycle.
However, Takahashi teaches this limitation (See Paragraphs 0146-0147, the local environment map information is inputted to the short term trajectory generating unit, the information is generated within a time period; the generating of the local environment time period is shorter than the processing period).


Regarding Claim 2, Gorti discloses the fault detection module is further configured for: 
determining no fault occurring in the automatic driving processing module in response to a difference between the processing result of the fault detection stimulating data stream and the predetermined result being within a predetermined range (See at least Gorti Paragraphs 0057-0059 and Figure 3d, when the deviation between the compared values does not exceed a threshold, the system determines that there is no fault; See at least Gorti Paragraph 0041, the autonomous driving controller has a performance threshold).

Regarding Claim 4, Gorti discloses the fault detection module is further configured for: 
determining a fault occurring in the automatic driving processing module in response to a difference between the processing result of the fault detection stimulating data stream and the predetermined result being within a predetermined range (See at least Gorti Paragraphs 0057-0059 and ; and 
generating an alarm signal (See at least Gorti Paragraph 0035, the fault message is interpreted as the alarm signal).

Regarding Claim 7, Gorti discloses the fault detection module is further configured for: 
receiving from the automatic driving processing module a processing result of the automatic driving data stream (See at least Gorti Paragraphs 0071 and 0073-0074, the autonomous driving controller processes the sensor information using the CNN engines and generates the performance data for the fault prediction unit to use); 
generating the control signal and the fault detection stimulating data stream in response to the determining that a fluctuation of the processing result of the automatic driving data stream exceeds a threshold (See at least Gorti Paragraph 0047, the fault prediction unit predicts a fault by executing a stress test, which is interpreted as a control signal for generating fault detection stimulating data stream, in response to determining a potential fault; See at least Gorti Paragraphs 0055-0059, a potential fault is determined when the component’s characteristic data exceeds a performance threshold),… and 
receiving the processing result of the fault detection stimulating data stream from the automatic driving processing module (See at least Gorti Paragraphs 0073-0074, the autonomous driving controller generates and transmits the performance data for the fault prediction unit to use).
Gorti fails to disclose the multi-way selection module outputs the fault detection stimulating data stream to the automatic driving processing module based on the control signal. 
the multi-way selection module outputs the fault detection stimulating data stream… based on the control signal (See at least Morici Paragraph 0053, the multiplexer outputs the test data if the test circuit is executing a test). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gorti with Morici to have a multi-way selection module that outputs the fault detection stream based on the control signal. Different situations will call for different outputs. A multi-way selection module would want to output the driving data stream when determining the values of the vehicle components such as a steering angle (See at least Morici Paragraph 0053). The multi-way selection module would want to output the fault detection stream when determining whether or not there is a fault (See at least Morici Paragraph 0053). By having a module that can selectively output different streams, the system will operate more effectively by being able to choose the appropriate output for a given situation. 

Regarding Claim 8, Gorti fails to disclose the multi-way selection module is further configured for: 
outputting the automatic driving data stream to the automatic driving processing module as the input data stream when the control signal has a first logic level; and 
outputting the fault detection stimulating data stream to the automatic driving processing module as the input data stream when the control signal has a second logic level different from the first logic level. 
However, Morici teaches the multi-way selection module is further configured for: 
outputting the …driving data stream…as the input data stream when the control signal has a first logic level (See at least Morici Paragraph 0053, the multiplexer outputs the sensor data, which is the  ; and 
outputting the fault detection stimulating data stream…as the input data stream when the control signal has a second logic level different from the first logic level (See at least Morici Paragraph 0053, the multiplexer outputs the test data if the test circuit is executing a test; Executing a test is interpreted as a second logic level). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gorti with Morici to have a multi-way selection module that outputs either the automatic driving data stream or the fault detection stream based on a logic level. Different situations will call for different outputs. A multi-way selection module would want to output the driving data stream when determining the values of the vehicle components such as a steering angle (See at least Morici Paragraph 0053). This situation could be one logic level. The multi-way selection module would want to output the fault detection stream when determining whether or not there is a fault (See at least Morici Paragraph 0053). This situation would be a different logic level. By having a module that can selectively output different streams based on the logic level, the system will operate more effectively by being able to choose the appropriate output for a given situation by referring to the logic level of the situation. 

Regarding Claim 9, Gorti discloses a system on chip for automatic driving (See at least Gorti Paragraph 0036, a system on a chip is used for generating data for fault prediction for autonomous driving components), comprising: 
at least one processor (See at least Gorti Paragraph 0002); and 
a storage apparatus storing modules and instructions (See at least Gorti Paragraph 0030, the operating system and program code are interpreted as the modules and instructions respectively), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations of the stored modules (See at least Gorti Paragraph 0050, the processor carries out the operations by using the programs stored in the memory), the stored modules comprising: 
an automatic driving processing module, configured for receiving an input data stream and processing the input data stream based on a deep learning model so as to generate a processing result (See at least Gorti Paragraph 0071, the sensors collect data which is processed by the autonomous driving controller, which is interpreted as the automatic driving processing module, using convolutional neural networks, which are interpreted as deep learning models); 
a fault detection module, configured for generating a control signal and a fault detection stimulating data stream within a first cycle (See at least Gorti Paragraphs 0052-0054, the fault prediction unit, which is interpreted as the fault detection module, can predict a fault which is interpreted as a fault detection stimulating data stream; See at least Gorti Paragraph 0047, the fault prediction unit executing a stress test is interpreted as a control signal; The stress test is done periodically to predict a fault, the period is being interpreted as a cycle), and receiving the processing result from the automatic driving processing module (See at least Gorti Paragraph 0074, the fault prediction unit uses the performance data generated by the autonomous driving controller) and a processing result of the fault detection stimulating data stream from the automatic driving processing module (See at least Gorti Paragraphs 0071 and 0073-0074, the autonomous driving controller processes the sensor information using the CNN engines and generates and transmits the performance data for the fault prediction unit to use); and… 
wherein the fault detection module is further configured for comparing a processing result of the fault detection stimulating data stream received from the automatic driving processing module with a predetermined result corresponding to the fault  detection stimulating data stream (See at least Gorti Paragraphs 0052-0054, the fault prediction unit compares the nominal data with the current data to , and determining whether a fault occurs in the automatic driving processing module in response to the comparison (See at least Gorti Paragraph 0054, the fault prediction unit predicts a fault based on the comparison; See at least Gorti Paragraph 0041 and 0074, the autonomous driving controller is one of the components that are checked for faults).
	Gorti fails to disclose a multi-way selection module, configured for receiving an automatic driving data stream within a second cycle as well as the control signal and the fault detection stimulating data stream from the fault detection module, outputting the automatic driving data stream based on the control signal within a cycle corresponding to the first cycle, and outputting the fault detection stimulating data stream to the automatic driving processing module, as the input data stream of the automatic driving processing module, the second cycle being shorter than the first cycle. 
	However, Morici teaches a multi-way selection module, configured for receiving a…driving data stream…as well as the control signal and the fault detection stimulating data stream from the fault detection module (See at least Morici Paragraphs 0051-0053 and Figure 3A, the multiplexer, which is interpreted as the multi-way selection module, receives the driving data stream from the sensors; See at least Morici Paragraphs 0053, 0056-0057, and 0061-0063 and Figure 3A, the multiplexer receiving a test signal and test data is interpreted as a control signal and fault detection stimulating data steam respectively), outputting the …driving data stream based on the control signal within a cycle corresponding to the first cycle, and outputting the fault detection stimulating data stream… as the input data stream…(See at least Morici Paragraph 0035, the test is repeated at time intervals, and each time interval for executing the test is interpreted as a second cycle, any time period where the test is not performed is interpreted as a first cycle; See at least Morici Paragraph 0053, the multiplexer outputs the .
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gorti with Morici to have a multi-way selection module that outputs the automatic driving data stream during one cycle and the fault detection stream during a second cycle. Different situations will call for different outputs. A multi-way selection module would want to output the driving data stream when determining the values of the vehicle components such as a steering angle (See at least Morici Paragraph 0053). The multi-way selection module would want to output the fault detection stream when determining whether or not there is a fault (See at least Morici Paragraph 0053). By having a module that can selectively output different streams during different cycles, the system will operate more effectively by outputting the appropriate stream at any given time. 
Modified Gorti fails to disclose receiving an automatic driving data stream within a second cycle,…the second cycle being shorter than the first cycle.
However, Takahashi teaches this limitation (See Paragraphs 0146-0147, the local environment map information is inputted to the short term trajectory generating unit, the information is generated within a time period; the generating of the local environment time period is shorter than the processing period).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Takahashi to receive the data stream from the outside within a second cycle and the second cycle is shorter than the first cycle of processing/generating data. This would allow the system to continuously receive outside data even while the first cycle of generating a control signal and fault detection stimulating data stream is still taking place. By having the system continuously generate outside information, the system can then use 

Regarding Claim 15, Gorti discloses a method for monitoring an automatic driving processing module, comprising: 
…wherein the automatic driving processing module is configured for processing the input data stream based on a deep learning model so as to generate a processing result (See at least Gorti Paragraph 0071, the sensors collect data which is processed by the autonomous driving controller, which is interpreted as the automatic driving processing module, using convolutional neural networks, which are interpreted as deep learning models)
receiving the processing result of the fault detection stimulating data stream from the automatic driving processing module (See at least Gorti Paragraph 0074, the fault prediction unit uses the performance data generated by the autonomous driving controller); and… 
comparing the processing result of the fault detection stimulating data stream with a predetermined result corresponding to the fault  detection stimulating data stream (See at least Gorti Paragraphs 0052-0054, the fault prediction unit compares the nominal data with the current data to determine a fault; the nominal data is interpreted as the predetermined result; See at least Gorti Paragraphs 0071 and 0073-0074, the autonomous driving controller processes the sensor information using the CNN engines and generates the performance data for the fault prediction unit to use), and determining whether a fault occurs in the automatic driving processing module in response to the comparison (See at least Gorti Paragraph 0054, the fault prediction unit predicts a fault based on the .
	Gorti fails to disclose inputting an automatic driving data stream based on a control signal within a cycle corresponding to a first cycle, and inputting a fault detection stimulating data stream within a cycle corresponding to a second cycle, as an input data stream, into the automatic driving processing module. 
	However, Morici teaches outputting the …driving data stream based on a control signal within a cycle corresponding to a first cycle and outputting the fault detection stimulating data stream within a cycle corresponding to a second cycle as the input data stream…(See at least Morici Paragraph 0035, the test is repeated at time intervals, and each time interval for executing the test is interpreted as a second cycle, any time period where the test is not performed is interpreted as a first cycle; See at least Morici Paragraph 0053, the multiplexer outputs the sensor data, which is the driving data stream, or the test data if the test circuit is executing a test; the outputting of the test data would only be done during the second cycle, which is when the test is executed, otherwise the multiplexer outputs the sensor data, which corresponds to the first cycle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gorti with Morici to output the automatic driving data stream during a first cycle and output the fault detection stream during a second cycle. Different situations will call for different outputs. A multi-way selection module would want to output the driving data stream when determining the values of the vehicle components such as a steering angle (See at least Morici Paragraph 0053). The multi-way selection module would want to output the fault detection stream when determining whether or not there is a fault (See at least Morici Paragraph 0053). By having a module that can selectively output different streams during different cycles, the system will operate more effectively by outputting the appropriate stream at any given time. 
the second cycle being shorter than the first cycle.
However, Takahashi teaches this limitation (See Paragraphs 0146-0147, the local environment map information is inputted to the short term trajectory generating unit, the information is generated within a time period; the generating of the local environment time period is shorter than the processing period).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Takahashi to have the second cycle be shorter than the first cycle of processing/generating data. This would allow the system to continuously receive outside data even while the first cycle of generating a control signal and fault detection stimulating data stream is still taking place. By having the system continuously generate outside information, the system can then use that information to generate fault data or generate an appropriate control signal. Since the outside data is used to determine faults or which control signal to output, one would be motivated to have the collecting outside data cycle be as short as possible in order to continuously collect outside data without missing any intervals. This would ensure that the system has access to all the relevant information to generate fault data or an appropriate control signal. 

Regarding Claim 16, Gorti discloses the determining whether a fault occurs in the automatic driving processing module comprises: 
determining no fault occurring in the automatic driving processing module in response to a difference between the processing result of the fault detection stimulating data stream and the predetermined result being within a predetermined range (See at least Gorti Paragraphs 0057-0059 and Figure 3d, when the deviation between the compared values does not exceed a threshold, the system determines that there is no fault; See at least Gorti Paragraph 0041, the autonomous driving controller has a performance threshold); and
determining a fault occurring in the automatic driving processing module in response to the difference exceeding the predetermined range (See at least Gorti Paragraphs 0057-0059 and Figure 3d, when the deviation between the compared values exceeds a threshold, the system determines that there is a fault; See at least Gorti Paragraph 0041, the autonomous driving controller has a performance threshold).

Regarding Claim 17, Gorti discloses during a normal data stream processing, the control signal is set such that the automatic driving data stream is input into the automatic driving processing module as the input data stream, so as to generate a processing result of the automatic driving data stream (See at least Gorti Paragraph 0071, the sensors collect data, which is interpreted as the automatic driving data stream, which is processed by the autonomous driving controller, which is interpreted as the automatic driving processing module, using convolutional neural networks; This process is interpreted as a normal data stream processing since this is what the system normally does); and
…the automatic driving processing module…generates a processing result of the fault detection data stream (See at least Gorti Paragraph 0074, the fault prediction unit uses the performance data generated by the autonomous driving controller to predict a fault; the performance data is interpreted as a fault detections stream).
Gorti fails to disclose during a fault detection processing, the control signal is set such that the fault detection stimulating data stream is input into the automatic driving processing module as the input data stream. 
However, Morici teaches outputting the fault detection stimulating data stream during fault detection processing (See at least Morici Paragraph 0053, the multiplexer outputs the test data if the test circuit is executing a test). 


Regarding Claim 18, Gorti discloses periodically setting the control signal such that the fault detection stimulating data stream is…generated periodically (See at least Gorti Paragraph 0047, the fault prediction unit executing a stress test is interpreted as a control signal; The stress test is done periodically to predict a fault), and the automatic driving processing module generate a processing result of the fault detection stimulating data stream (See at least Gorti Paragraphs 0071 and 0073-0074, the autonomous driving controller processes the sensor information using the CNN engines and generates and transmits the performance data for the fault prediction unit to use).
Gorti fails to disclose outputting the fault detection stimulating data stream to the automatic driving processing module based on the control signal. 
the multi-way selection module outputs the fault detection stimulating data stream… based on the control signal (See at least Morici Paragraph 0053, the multiplexer outputs the test data if the test circuit is executing a test). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gorti with Morici to output the fault detection stream based on the control signal to the automatic driving processing module. Different situations will call for different outputs. A multi-way selection module would want to output the driving data stream when determining the values of the vehicle components such as a steering angle (See at least Morici Paragraph 0053) so the automatic driving processing module can use the driving data stream to drive autonomously. The multi-way selection module would want to output the fault detection stream when determining whether or not there is a fault (See at least Morici Paragraph 0053) so the automatic driving processing module knows if there are any components that have failed. The automatic driving processing module can then alter its operations due to the failure thus increasing the safety and reliability of the system. By having a module that can selectively output different streams, the system will operate more effectively by being able to choose the appropriate output for a given situation. 

Regarding Claim 19, Gorti discloses receiving the processing result of the automatic driving data stream from the automatic driving processing module (See at least Gorti Paragraphs 0071 and 0073-0074, the autonomous driving controller processes the sensor information using the CNN engines and generates the performance data for the fault prediction unit to use); 
setting the control signal in response to the determining that a fluctuation of the processing result of the automatic driving data stream exceeds a threshold (See at least Gorti Paragraph 0047, the fault prediction unit predicts a fault by executing a stress test, which is interpreted as a control signal for generating fault detection stimulating data stream, in response to determining a potential fault; See at ,… the automatic driving processing module to generate a
processing result of the fault detection stimulating data stream (See at least Gorti Paragraphs 0073-0074, the autonomous driving controller generates and transmits the performance data for the fault prediction unit to use).
Gorti fails to disclose inputting the fault detection stimulating data stream into the automatic driving processing module. 
However, Morici teaches outputting the fault detection stimulating data stream based on the control signal (See at least Morici Paragraph 0053, the multiplexer outputs the test data if the test circuit is executing a test). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gorti with Morici to output the fault detection stream based on the control signal to the automatic driving processing module. Different situations will call for different outputs. A multi-way selection module would want to output the driving data stream when determining the values of the vehicle components such as a steering angle (See at least Morici Paragraph 0053) so the automatic driving processing module can use the driving data stream to drive autonomously. The multi-way selection module would want to output the fault detection stream when determining whether or not there is a fault (See at least Morici Paragraph 0053) so the automatic driving processing module knows if there are any components that have failed. The automatic driving processing module can then alter its operations due to the failure thus increasing the safety and reliability of the system. By having a module that can selectively output different streams, the system will operate more effectively by being able to choose the appropriate output for a given situation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gorti in view of Morici and Takahashi and in further view of Gau et al (US 20120290186 A1) (Hereinafter referred to as Gau).

Regarding Claim 3, modified Gorti fails to disclose generating the control signal in response to the determining that no fault occurs in the automatic driving processing module, such that the multi-way selection module outputs the automatic driving data stream to the automatic driving processing module based on the control signal.
However, Gau teaches outputting the data stream when there is no fault (See at least Gau Claim 8, when there is no fault, the system outputs the sensor signal values).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Gau to output the data stream when there is no fault. The components of the system are driven based on the sensor signal values (See at least Gau Claim 8). If there is no faults, the sensor signal values are correct and the system can use the values. If there is a fault, the sensor signal values may not be accurate. One would be motivated to output the sensor signal values if there is no fault in order to drive the system’s components using reliable and accurate information and to not output the values if there is a fault since the values may not be accurate. This would increase the overall operability and safety of the system by only operating the system based on accurate information.

Claims 10-14 is rejected under 35 U.S.C. 103 as being unpatentable over Gorti in view of Morici and Takahashi and in further view of Sari (US 20210146938 A1) (Hereinafter referred to as Sari).

Regarding Claim 10, modified Gorti fails to disclose an application processing system, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations of the applications processing system, 
the application processing system being configured for receiving the processing result from the automatic driving processing module of the automatic driving processing system and processing the processing result so as to generate application processing information.
However, Sari teaches an application processing system (See at least Sari Paragraph 0020, the safety processor is interpreted as an application processing system), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations of the applications processing system (See at least Sari Paragraphs 0011-0012), 
the application processing system being configured for receiving the processing result from the …processing module…and processing the processing result so as to generate application processing information (See at least Sari Paragraph 0026, the safety processor receives the processing results from the two processors and determines whether the processors are behaving correctly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Sari to have an application processing system that receives a processing result and processes the result to generate application processing information. By having an application processing system process the result, the system can determine if the processors are behaving correctly or if one of the processors is malfunctioning (See at least Sari Paragraph 0026). This would increase the overall safety and reliability of the system as the system can check to see if there are any processing errors due to a processor malfunctioning. 

Regarding Claim 11, modified Gorti fails to disclose the application processing system comprises a checking module, configured for receiving the processing result from the automatic driving processing module of the automatic driving processing system, and performing a safety processing in response to the processing result not conforming to a predetermined standard.
However, Sari teaches the application processing system comprises a checking module, configured for receiving the processing result from the…processing module…(See at least Sari Paragraph 0026, the safety processor receives the processing results from the two processors and checks whether the processors are behaving correctly), and performing a safety processing in response to the processing result not conforming to a predetermined standard (See at least Sari Paragraph 0026, if there is a malfunction, the vehicle is operated in an emergency operating mode or processes the non-malfunctioning processor’s signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Sari to have the application processing system have a checking module to check the processing result and perform a safety processing in response to a non-conforming standard. By having a checking module, the system can determine if the processors are behaving correctly or if one of the processors is malfunctioning (See at least Sari Paragraph 0026). If there any errors, the system can respond accordingly by relying on a non-malfunctioning processor or operating in emergency operating mode (See at least Sari Paragraph 0026).This would increase the overall safety and reliability of the system as the system can check to see if there are any processing errors due to a processor malfunctioning, and then operate accordingly based on the detection of errors. 

Regarding Claim 12, Gorti discloses a safety system (See at least Gorti Paragraph 0035, the infotainment display is interpreted as a safety system), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations of the safety system (See at least Gorti Paragraph 0050, the processor performs the operations): 
the safety system being configured for receiving an alarm signal from the fault detection module of the automatic driving processing system (See at least Gorti Paragraphs 0031-0035, the fault prediction unit generates a fault message, which is interpreted as the alarm signal, and transmits the alarm to the infotainment display)…
Modified Gorti fails to disclose performing a predetermined processing based on the alarm signal.
However, Sari teaches this limitation (See at least Sari Paragraph 0026, if a malfunction is detected in one of the processors, the safety processor processes the non-malfunctioning processor’s signals; If both processors are malfunctioning, the safety processor operates in an emergency operating mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Sari to perform a predetermined processing based on the alarm. An alarm indicates an error, and if there any errors, the system can respond accordingly by relying on a non-malfunctioning processor or operating in emergency operating mode (See at least Sari Paragraph 0026).This would increase the overall safety and reliability of the system as the system can be notified of any errors by an alarm, and then operate accordingly based on the detected errors. 

Regarding Claim 13, modified Gorti fails to disclose a checking module, configured for receiving the processing result from the automatic driving processing module of the automatic driving processing system, and performing a safety processing in response to the processing result not conforming to a predetermined standard.
However, Sari teaches a checking module, configured for receiving the processing result from the…processing module…(See at least Sari Paragraph 0026, the safety processor receives the processing results from the two processors and checks whether the processors are behaving correctly), and performing a safety processing in response to the processing result not conforming to a predetermined standard (See at least Sari Paragraph 0026, if there is a malfunction, the vehicle is operated in an emergency operating mode or processes the non-malfunctioning processor’s signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Sari to have the application processing system have a checking module to check the processing result and perform a safety processing in response to a non-conforming standard. By having a checking module, the system can determine if the processors are behaving correctly or if one of the processors is malfunctioning (See at least Sari Paragraph 0026). If there any errors, the system can respond accordingly by relying on a non-malfunctioning processor or operating in emergency operating mode (See at least Sari Paragraph 0026).This would increase the overall safety and reliability of the system as the system can check to see if there are any processing errors due to a processor malfunctioning, and then operate accordingly based on the detection of errors. 

Regarding Claim 14, modified Gorti fails to disclose a redundant automatic driving processing module, configured for receiving the automatic driving data stream and processing the automatic driving data stream based on the deep learning model to generate a redundant processing result.
However, Sari teaches using redundant processors for receiving and processing a data steam (See at least Sari Paragraph 0026, there are redundant processor’s for receiving the sensor signals and processing the signals; See at least Sari Paragraph 0033-0034, the processor’s perform deep learning processing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gorti with Sari to have redundant automatic driving processing modules to generate a redundant processing result. Having redundant processors allows the . 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Morici does not disclose a manner of providing the received data to the amplitude offset correction circuit. However, as stated above with respect to the 103 rejection for claim 1, Morici does teach outputting fault detection data cyclically (See at least Morici Paragraph 0053 and 0035, the test is executed at repeated time intervals, and the test data is output when the test is executed). The time intervals for which the test is executed is interpreted as a second cycle, and when the test is not being executed, which is interpreted as a first cycle, sensor data is output. For these reasons, the claims are still rejected under 103 in view of Gorti, Morici, and Takahashi. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664